DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 12/23/2020, in which claims 1, 14, 17, 22 were amended, claims 9-12, 21 were withdrawn, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 23, claim 23 recites the limitation “wherein the planarization layer covers at least one end of the inspection terminal” while claim 22 on which claim 23 depends recites “a first portion of the planarization layer and a second portion of the planarization layer that opposes the first portion.” The limitation of claim 23 claim that the planarization layer covers one end of the inspection terminal or covers opposite ends of the inspection terminal. In other words, claim 23 covers an undisclosed embodiment in which planarization layer comprising a first portion and a second portion that opposes the first portion and the planarization layer covers only one end of the inspection terminal. However, the specification does not provide any description of the above limitation. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 23. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 23 was not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US Pub. 20050258769) in view of Jung (US Pub. 20140374703) and Kim et al. (US Pat. 8901577).
Regarding claim 1, Imamura discloses in Figs. 1, 5-7 a display device, comprising: 
a substrate [10] comprising a display area [A] and a peripheral area, wherein the display area [A] comprises a plurality of pixels [U] that display an image and the peripheral area is disposed outside the display area [A]; 
an inspection terminal [TPa1 and layer 611 formed under TPa1] disposed in the peripheral area and configured to transmit an inspection signal to the display area [A][paragraph [0032]]; 
an inspection wiring [611] that connects the display area [A] to the inspection terminal [TPa1][paragraph [0063]-[0064]]; 
a semiconductor resistor [612] connected to each of the inspection terminal [Tpa1] and the inspection wiring [611];
an insulating film [542]; and
a planarization layer [544] comprising a terminal opening, wherein the planarization layer [544] covers at least one end of the inspection terminal [TPa1] and the terminal opening exposes a portion of the inspection terminal [TPa1], wherein the semiconductor resistor [612] is disposed below the inspection terminal [TPa1], the insulating film [542] is disposed between the semiconductor resistor [612] and the inspection terminal [TPa1], and the semiconductor resistor [612] is in contact with the 
wherein a portion of the semiconductor resistor [612] is overlapped by the terminal opening, 

    PNG
    media_image1.png
    385
    877
    media_image1.png
    Greyscale

Imamura fails to disclose 
wherein the inspection terminal is disposed on a same layer as the inspection wiring.
Jung discloses in Fig. 4, Fig. 6, paragraph [0066]
wherein the inspection terminal [179] is disposed on a same layer as the inspection wiring [178].
For further providing support that the inspection terminal can be disposed on a same layer as the inspection wiring, Kim et al. is cited.
Kim et al. discloses in Fig. 3, column 4, lines 60-67, column 5
wherein the inspection terminal [201] is disposed on a same layer as the inspection wiring [27].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jung et al. into the method of Imamura to include wherein the inspection terminal is disposed on a same KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 2, Imamura discloses in Fig. 9  
wherein a width of the semiconductor resistor [612] is about equal to or greater than a width of the inspection wiring [611].

Regarding claims 3 and 4, Imamura discloses in Fig. 7 
wherein the first contact hole is disposed inside the terminal opening;
wherein one end of the semiconductor resistor [612] is overlapped by the terminal opening.

Regarding claim 6, Imamura discloses in paragraph [0064] wherein the semiconductor resistor [612] comprises at least one of polysilicon and an oxide semiconductor [polysilicon].

Regarding claims 13 and 20, Imamura discloses in Fig. 1, 7 and 8 and paragraph [0062] 

wherein the display device is an organic light- emitting diode (OLED) device comprising a pixel electrode [56], an intermediate layer [16] comprising an organic light-emitting layer [163], and an opposite electrode [56].

Regarding claim 14, Imamura discloses in Figs. 1, 5-7 a display device, comprising: 
a substrate [10] comprising a display area [A] and a peripheral area, wherein the display area [A] comprises a plurality of pixels [U] that display an image and the peripheral area is disposed outside the display area [A]; 
a pixel [U] comprising a thin-film transistor [T3 or 41] and a display element [16], wherein the thin-film transistor [T3 or 41] is disposed in the display area [A] and comprises a semiconductor layer [53], a gate electrode [51], a source electrode [55S], and a drain electrode [55D], and the display element [16] is connected to the thin-film transistor [T3 or 41] [paragraph [0061]];
a driving terminal unit [21, 22, 31, 32] disposed in the peripheral area and comprising a controller configured to control transmission of a driving signal to the pixel [paragraph [0037]-[0038]];
an inspection terminal [TPa1] disposed in the peripheral area and configured to transmit an inspection signal to the pixel [paragraph [0032]]; 

an insulating film [542];
a semiconductor resistor [612] disposed below the inspection terminal [TPa1], wherein the insulating film [542] is disposed between the semiconductor resistor [612] and the inspection terminal [TPa1], and the semiconductor resistor [612] is in contact with the inspection terminal [TPa1] through a first contact hole defined in the insulating film [542]; and
a planarization layer [544] comprising a terminal opening, wherein the planarization layer [544] covers at least one end of the inspection terminal [TPa1] and the terminal opening exposes a portion of the inspection terminal [TPa1], 
wherein a portion of the semiconductor resistor [612] is overlapped by the terminal opening.
Imamura fails to disclose 
wherein the inspection terminal is disposed on a same layer as the inspection wiring.
Jung discloses in Fig. 4, Fig. 6, paragraph [0066]
wherein the inspection terminal [179] is disposed on a same layer as the inspection wiring [178].
For further providing support that the inspection terminal can be disposed on a same layer as the inspection wiring, Kim et al. is cited.
Kim et al. discloses in Fig. 3, column 4, lines 60-67, column 5

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jung et al. into the method of Imamura to include wherein the inspection terminal is disposed on a same layer as the inspection wiring. The ordinary artisan would have been motivated to modify Imamura in the above manner for the purpose of providing suitable alternative configuration of the inspection terminal and the inspection wiring so that during the manufacturing, the inspection terminal and the inspection wiring can be patterned at the same time in the same process [column 5, lines 1-12 of Kim et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 15, Imamura discloses in Fig. 7  
wherein the first contact hole is disposed inside the terminal opening.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US Pub. 20050258769) in view of Jung (US Pub. 20140374703) and Kim et al. (US Pat. 8901577) as applied to claims 1 and 14 above and further in view of Park et al. (US Pub. 20110198572)
Regarding claims 5 and 16, Imamura further discloses in Fig. 1 an additional inspection terminal [TPa1, TPa2, TPb..]. It appears to one skill in the art that the teachings of Fig. 1 and Fig. 7 would result to the limitation “a barrier wall [portion of 
For further providing support for the barrier wall between adjacent terminal pads, Park et al. is cited.
Park et al. discloses in Fig. 3
a barrier wall [190] formed by the planarization layer [190]; and, wherein the barrier wall [190] is disposed between the inspection terminal [400] and the additional inspection terminal [400].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Imamura to include a barrier wall formed by the planarization layer; and, wherein the barrier wall is disposed between the inspection terminal and the additional inspection terminal. The ordinary artisan would have been motivated to modify Imamura in the above manner for the purpose of preventing movement of corrosion byproducts so that neighboring pads can hardly be connected with each other and short-circuit of pads  can be prevented and thus reliability of OLED display can be improved [paragraph [0064], [0071], [0076] of Park et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US Pub. 20050258769) in view of Jung (US Pub. 20140374703) and Mun (US Pub. 20100181567).
Regarding claims 22 and 23, Imamura discloses in Figs. 1, 5-7 a display device, comprising: 
a substrate [10] comprising a display area [A] and a peripheral area, wherein the display area [A] comprises a plurality of pixels [U] that display an image and the peripheral area is disposed outside the display area [A]; 
an inspection terminal [TPa1] disposed in the peripheral area and configured to transmit an inspection signal to the pixel [paragraph [0032]]; 
an inspection wiring [611] that connects the display area [A] to the inspection terminal [TPa1][paragraph [0063]-[0064]]; 
a semiconductor resistor [612] connected to each of the inspection terminal [TPa1] and the inspection wiring [611]; and 
a planarization layer [544] comprising a terminal opening, 
wherein the semiconductor resistor [612] disposed below the inspection terminal [TPa1] and contacts the inspection terminal [TPa1] through a contact hole [formed within layer 542], wherein the contact hole and a portion of the semiconductor resistor [612] are disposed within a boundary of the terminal opening;
wherein the planarization layer [544] covers at least one end of the inspection terminal [TPa1] and the terminal opening exposes a portion of the inspection terminal [TPa1].
Imamura fails to disclose 

Jung et al. discloses in Fig. 6 
the boundary of the terminal opening between a first portion of the planarization layer [180] and a second portion of the planarization layer [180] that opposes the first portion.
For further providing support for a boundary of the terminal opening, Mun is cited.
Mun discloses in Fig. 3B, paragraph [0038], [0042]-[0043]
the boundary of the terminal opening  [110b] between a first portion of the planarization layer [104] and a second portion of the planarization layer [104] that opposes the first portion.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jung et al. and Mun into the method of Imamura to include the boundary of the terminal opening between a first portion of the planarization layer and a second portion of the planarization layer that opposes the first portion. The ordinary artisan would have been motivated to modify Imamura in the above manner for the purpose of preventing movement of defining/reducing exposed area of the test pad while preventing unexpected electrical connect [paragraph [0045] of Mun et al., [0069] of Jung et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 7-8, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claim 7, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the inspection wiring comprises a first connection wiring and a second connection wiring, wherein the first connection wiring and the inspection terminal are disposed on a same layer, and the first connection wiring is in contact with the semiconductor resistor through a second contact hole defined in the insulating film, wherein the second connection wiring is disposed on a different layer than the first connection wiring” of claim 7 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 17, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “wherein the inspection wiring comprises a first connection wiring and a second connection wiring, wherein the first connection wiring and the inspection terminal are disposed on a same first layer, and the second connection wiring and the gate electrode is disposed on a same second layer that is different than the same first layer” of claim 17 in combination with the 
Claims 8 and 18-19 are allowable based on their dependence on claims 7 and 17, respectively.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 13-20, 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822